Guggenheim Strategic Opportunities Fund 2455 Corporate West Drive Lisle, Illinois 60532 October 22, 2013 Valerie J. Lithotomos Securities and Exchange Commission treet, NE Washington, DC20549 Re: Guggenheim Strategic Opportunities Fund – RegistrationStatement on Form N-2 (File Nos. 333-190872 and 811-21982) Dear Ms. Lithotomos: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Guggenheim Strategic Opportunities Fund (the “Fund”) hereby requests acceleration of the effective date of the Fund’s Registration Statement on Form N-2 (File Nos. 333-190872 and 811-21982) (the “Registration Statement”) so that it may become effective at 2:00 p.m., Eastern time, on Wednesday, October 23, 2013, or as soon as practical thereafter. In connection with the effectiveness of the Registration Statement, the Fund acknowledges that the disclosure included in the Registration Statement is the responsibility of the Fund. The Fund further acknowledges that the action of the Securities and Exchange Commission (the “Commission”) or the staff of the Commission acting pursuant to delegated authority in reviewing the Registration Statement does not relieve the Fund from its full responsibility for the adequacy and accuracy of the disclosures in the Registration Statement; and that the Fund will not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, GUGGENHEIM STRATEGIC OPPORTUNITIES FUND By:/s/ Mark E. Mathiasen Mark E. Mathiasen Secretary
